Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Non-Final Office Action of April 1, 2022 is vacated and replaced with the current Non-Final Office Action. Claims 1-10 are pending.

Priority
The instant application is a 35 U.S.C. § 371 National Stage filing of PCT/KR2018/014294, filed on November 20, 2018, which claims priority from KR10-2017-0158577, filed November 24, 2017.

Information Disclosure Statements
Applicant’s information disclosure statements submitted March 6, 2020, April 20, 2021 and June 30, 2021 are acknowledged and have been considered. Signed copies are attached hereto.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to products of nature without significantly more.


The following stepwise analysis is used to evaluate subject matter eligibility:

Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter? Yes, because claims 1-5 are directed to a composition for culturing natural killer (NK) cells, and claim 9 is directed to NK cells themselves, the claims are directed to compositions of matter.


Step 2A/Prong 1: Do the claims recite an abstract idea, law of nature, or natural phenomenon? Yes, the claims are drawn to products of nature, which is inclusive of natural phenomenon. See MPEP 2106.04(b)(II).
Claim 1 recites a composition for culturing NK cells comprising IL-15, IL-18, IL-27, or a combination thereof. Because the individual cytokines as claimed are naturally occurring, they cannot have markedly different characteristics from how they exist in nature. The combination of the recited cytokines also occurs in nature. For example, McInnnes et al. (PTO-892) teaches that cytokines, such as IL-15 and IL18, exist naturally together in a milieu where they are secreted by living cells of the immune system (page 431, col. 2, para. 3; page 435, left side panel). Therefore, the individual cytokines of claim 1, as well as mixtures thereof, fall into the judicial exception of products of nature/natural phenomena. This exception is common to dependent claims 2-5.
Claim 2 recites other additives such as ITS (insulin-transferrin-selenium), however, these elements are also naturally-occurring. Claim 9 recites NK cells prepared by the method of claim 6. The NK cells as claimed are not different from their naturally-occurring counterparts because activated NK cells occur in nature as part of an immune response. Therefore, claims 1-5 and 9 are all directed to nature-based compositions which are judicial exceptions to patentability for being considered “products of nature” (Step 2A: YES). 

Step 2A/Prong 2: Do the claims recite additional elements that integrate the judicial exception into a practical application? No. The broadest reasonable interpretation (BRI) of claim 1 is a mixture of the recited cytokines, in any combination or amount, that will be understood as a composition for culturing NK cells to those of ordinary skill in the art. Claims 1 and 2 do not apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. The claims contain no additional recited elements, such as administering to a particular patient population, or using the judicial exception in a manner that imposes a meaningful limit on it. See MPEP 2106.04(d)(I).
Claim 3 includes an additional limitation that the culturing is for proliferating or activating NK cells. However, this additional element only further limits the purpose of culturing the NK cells, and does not integrate the judicial exception into a practical application. Reciting that culturing is for the purpose of proliferating or activating NK cells merely puts forth an “extra-solution activity” that is considered to be a nominal addition to the claim. See MPEP 2106.05(g).
Claim 4 recites ranges of concentrations for each cytokine. However, the claim as a whole does not integrate the judicial exception into a practical application because the concentrations are broad and recited at a high level of generality. The ranges of concentrations were also well-known in the art prior to the effective filing date as evidenced by Cha et al. (PTO-892), which teaches a culture medium for proliferating NK cells using similar concentrations of cytokines, such as IL-15 and IL-18 (Background Art, para. [4]). Thus, the general concentrations recited in claim 4 do not differ significantly from the conventional understanding that was known in the art at prior to the effective filing date.
Claim 5 recites cell-surface characteristics of activated NK cells, suggesting that the claimed cytokines effected a transformation of the cells to a different state or thing. However, the nature of the transformation in terms of the type or extent of change is minor. The transformation resulted in the transformed cells having the same function as they would normally have in their natural state. See MPEP 2106.05(c)(3). Moreover, this change is not more than would be expected in the art. Becker et al. (PTO-892) teaches that prior to the effective filing date of the instant application, stimulating NK cells with cytokines such as IL-12, IL-15 and IL-18 was known to activate the cells through changes in cell-surface receptors, such as increased expression of the IL-2 receptor (page 480, col. 2, para. 1).
Claim 9 recites no additional elements and therefore encompass all applications of naturally-occurring NK cells. Thus, when reviewed individually, and then as a whole, there are no additional elements in claims 1-5 or 9 that integrate the judicial exception into a practical application.


Step 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No. Claims 1 and 2 do not recite any elements that transform the naturally-occurring cytokines into compositions that are markedly different from their naturally-occurring counterparts. When combined, the combination of the cytokines does not exhibit a different property compared to each cytokine individually. When ITS is added, there is no indication that mixing the components changes the structure of the components, and no chemical reaction occurs between or among the components to create new properties. 
Claim 3 recites an intended use of the composition for culturing of claim 1, but this does not introduce a limitation resulting in a markedly different characteristic. Culturing NK cells with cytokines for the purpose of proliferating or activating the cells does not amount to significantly more than the exception itself because it was well-understood, routine, and conventional in the art. Becker et al. (PTO-892) teaches culturing NK cells with a cytokine-cocktail to pre-active the cells prior to use in immunotherapy (page 480, col. 2, para. 1). Becker et al. teaches that several protocols had been established aiming to generate sufficient numbers and purity of NK cells while retaining their functional capabilities (page 480, col. 2, para. 1). Therefore, claim 3 does not amount to significantly more than the exception itself because these elements were well-understood, routine, and conventional in the art. 
Claim 4 recites ranges of concentrations for each cytokine. However, even when combined in different amounts and ratios, the cytokines retain their naturally-occurring structures and properties and have “the same effect” as they always had. Structurally, when combined, the cytokines remain the same and do not change markedly as compared to their naturally-occurring counterparts. Functionally, they operate as would be expected, to stimulate and proliferate NK cells. Despite varying concentrations and ratios, the cytokines function as they would on their own. The recited concentrations do not cause the cytokines to change structurally or exhibit different properties, even when combined, as compared to each cytokine individually. Thus, the combination of cytokines at the concentrations recited in claim 4 does not result in something significantly more.
Claim 5 recites the characteristics of activated NK cells. While the cells may exhibit greater cytotoxicity than their naturally-occurring counterparts, this feature is not more than would be expected in the art. Becker et al. teaches that prior to the effective filing date of the instant application, stimulating NK cells with cytokines such as IL-12, IL-15 and IL-18 was known to activate the cells through changes in cell-surface receptors, such as increased expression of the IL-2 receptor (page 480, col. 2, para. 1).
As regards the NK cells of claim 9, the only structural or functional changes are increased cell surface activation and increased proliferation. While the cells may proliferate at a more rapid rate compared to their naturally-occurring counterparts, this feature is not more than would be expected in the art. As stated above, Becker et al. teaches that prior to the effective filing date of the instant application, there were various approaches to preferentially expanding primary NK cells from peripheral blood mononuclear cells so that they could be used clinically as adaptive immunotherapy (Abstract). Becker et al. also teaches that stimulating NK cells ex vivo prior to administering them to a patient is preferred over stimulating the cells in vivo by administering high levels of IL-2 to patients (page 480, col. 2, para. 1). 
 Accordingly, all of these changes are expected and claims 1-5 and 9 do not amount to significantly more than the judicial exception itself (Step 2B: NO). In sum, claims 1-5 and 9 do not qualify as eligible subject matter, and are rejected under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 10 is rejected under 35 U.S.C. 112(a) because the specification does not reasonably provide enablement for the prevention of cancers. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with claim 10.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that ‘the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.”
Pursuant to In re Wands, 858 F.2d 731 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444.
Certain factors are combined, such as (A) and (B); (C) and (E); and (F) and (G), in the analysis as follows:

(A) Breadth of Claims and (B) Nature of the Invention 
The scope of claim 10 broadly encompasses the prevention of cancer, the method comprising administering an effective amount of NK cells prepared by the method of claim 6. In the context of the claims, “prevention” is interpreted as minimizing the risk of cancer from occurring. This interpretation is based on the teachings of prior art, which state that: ‘prevention’ in medicine, “refers to an action taken to decrease the chance of getting a disease or condition,” Nahleh et al. (PTO-892) at page 277, Introduction, line 1. The term prevention in this art, then, would mean that the risk of all cancers would be decreased by the NK cells prepared by the method of claim 6. Thus, with respect to Wands factors (A) and (B), the nature of the invention, and the scope of the claims is very broad.

 (C) State of the Prior Art and (E) Predictability
As regards what was known in the art about methods for preventing cancer, the fact that cancers can have a very wide variety of causes (many as yet unknown) and effects, as well as the very high level of unpredictability of the art, makes enabling a method of preventing all cancers by administering an effective amount of NK cells prepared by the method of claim 6, virtually impossible. According to the National Cancer Institute, cancer prevention involves avoiding risk factors, such as smoking, and increasing protective factors that may decrease a person’s chance of developing cancer. Additionally, Nahleh et al. teaches that “prevention” in medicine, refers to an action taken to decrease the chance of getting a disease or condition (page 277, Introduction, line 1). Nahleh et al. teaches that cancer is caused by multiple genetic defects that can result from exposure to environmental and lifestyle risk factors, as well as infectious agents, over years or decades. Nahleh et al. teaches that many of the known risk factors can potentially be avoided. However, Nahleh et al. concedes that eliminating potential risk factors “by no means guarantees that one will not actually get cancer due to the interplay of several insults rendering some people more susceptible and genetically predisposed than others,” (page 282, col. 2, “Cancer chemoprevention research”). 
The instant claims are directed towards medicine because they are physiological in nature. As physiological activity is generally considered to be an unpredictable factor, the scope of enablement, then, must at least match the scope of the claims. The teaching in the state of the prior art lacks guidance on how to achieve reduction of risk of cancer using NK cells prepared as claimed. The examiner finds no evidence in the teachings of the prior art that NK cells have been successfully used to lower the risk of developing cancer.  

(F) Direction or Guidance in the Specification and (G) Working Examples
The Specification teaches that prevention refers to preventing generation of a disease or medical symptoms, i.e., preventive treatment of a patient; (b) relief of a disease or medical symptoms, i.e., removal or recovery of a disease or medical symptoms in a patient; (c) suppression of a disease or medical symptoms, i.e., slowing or stopping progression of a disease or medical symptoms in an individual; or (d) alleviation of a disease or medical symptoms in an individual.
The Specification teaches that the scope of “cancer” is all cancers, including solid cancers, such as lung, liver, breast, uterine, as well as blood-based cancers (see, e.g., instant Specification at paragraph [0033]). Applicant’s Specification teaches that in cancer patients, NK cells are reported to be closely related to the development of certain diseases, such as lung cancer (Carrega P, et al., Cancer, 112, 863-875, 2008), liver cancer (Jinushi M, et al., J Hepatol., 43, 1013-1020, 2005), breast cancer (Bauernhofer T, et al., Eur J Immunol., 33, 119-124, 2003), uterine cancer (Mocchegiani E., et al., Br j Cancer, 79, 244-250, 1999), and blood cancer (Tajima F., et al., Leukemia, 10, 478-482, 1996). 
The Specification teaches that the method of preventing and treating cancer includes administering, to an individual, a therapeutically or pharmaceutically effective amount of the NK cells prepared by the method of culturing NK cells, and that an administration dose may be appropriately selected according to the type of cancer, the administration route, a patient’s age and gender, and severity of a disease, but for an adult, it may be administered at a dose of about 1x106 to about 1x1011 cells on average.
The Specification provides guidance for lysis of leukemic and ovarian cancer cells in vitro with the disclosed NK cells, and methods for activating and proliferating NK cells for use in cancer treatment. Applicant has conducted in vitro experimentation to preliminarily assess the in vitro cytotoxicity of the NK cells cultured according to the methods and compositions as claimed. Figure 9 of Applicant’s Specification shows increased cell lysis by NK cells stimulated by the particular cytokines recited in claims. Figures 10 and 11 of Applicant’s Specification show ovarian cancer cells co-cultured in vitro with NK cells expanded by the methods and compositions disclosed and claimed. The NK cells cultured with the particular combination of cytokines recited in the claims showed about 50% more caspase-3 activity, a marker for apoptosis, suggesting increased cancer cell lysis in this cohort as compared to NK92 control cells. Cytotoxicity was assessed in human chronic myelogenous leukemia cells (Example 3.1.1).

(H) The Quantity of Experimentation Needed
The quantity of experimentation in this area is extremely large in view of the breadth of the claims and unpredictability of in vivo treatment. Further, it is noted that the term “prevention” is not relative, it is total. A very high degree of evidence is required to enable a method of preventing or reducing the chances of cancer occurring. It is accepted in the art that prevention means absolute protection from the pathology, which exists over an extended period of time. It could not be predicted from the instant disclosure that administering NK cells prepared according to the claimed methods would prevent or reduce the risk of developing any  cancer from occurring.

Conclusion
As regards prevention, the disclosure of the Specification should inform a person of ordinary skill in the art how to determine whether the method of administering the claimed composition prevents or lowers the risk of all cancers. The Specification makes no such disclosure. Due to the inherent unpredictability and the large quantity of experimentation necessary to show that the onset of cancer has been prevented, the level of guidance and working examples presented in Applicant’s Specification, the complex nature of the invention, the state of the art which establishes the need for in vivo models, and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention over the full scope of the claim 10 as to preventing cancer.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “in the cell culture medium” in line 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2016/209021 “Cha et al.” (PTO-892, machine translation to English).
Cha et al. discloses a composition for culturing natural killer (NK) cells comprising IL-2 and at least one additional interleukin selected from the group consisting of interleukin-12 (IL-12), interleukin-15 (IL-15) and interleukin-18 (IL-18) (Abstract; p. 3, para. [11]; p. 4, para. [32]). Cha et al. discloses the utility of the composition as a culture medium for proliferating large quantities of NK cells sufficient for lysing cancer cells (Background Art, para. [4]). 
The disclosure in Cha et al. reads on claims 1, 3 and 5 because the claims are drawn to a product, wherein the product comprises at least IL-15 and IL-18, regardless as to what the combination of cytokines are used for.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been prima facie obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Section [0001]
Claims 1, 3, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/209021 “Cha et al.” (PTO-892, machine translation to English), in view of Zwirner et al. (IDS 4/20/21).
Cha et al. teaches a composition for culturing natural killer (NK) cells comprising IL-2 and at least one additional interleukin selected from the group consisting of interleukin-12 (IL-12), interleukin-15 (IL-15) and interleukin-18 (IL-18) (Abstract; p. 3, para. [11]; p. 4, para. [32]). Cha et al. teaches the utility of the composition as a culture medium for proliferating large quantities of NK cells sufficient for lysing cancer cells (Background Art, para. [4]). Cha et al. teaches that in order to develop NK cell therapeutics from peripheral blood mononuclear cells (PBMCs) of healthy donors (allogenic transfers), substantial expansion of primary NK cells is necessary because of the very low number of these cells in peripheral blood, particularly in cancer patients (Background Art, para. [4]). The culture medium taught in Cha et al. comprises IL-2 plus at least one additional interleukin selected from the group consisting of IL-12, IL-15 and IL-18 (Abstract, lines 4-5; p. 3, para. [11]; p. 4, para. [32]). Cha et al. teaches that the concentration for the second interleukin in the composition for NK cell proliferation can be 0.1-100 ng/ml, 1-100 ng/ml, 10-100 ng/ml, 20-100 ng/ml, 30-100 ng/ml, 50-100 ng/ml, or 70-100 ng/ml.
Cha et al. teaches a method for proliferating NK cells comprising a first culturing step of placing a culture solution including peripheral blood mononuclear cells, a first interleukin, a second interleukin, an anti-apoptotic P46 antibody, and plasma into a culture container coated with gamma globulin and fibronectin; and a second culturing step of adding a culture medium including a first interleukin, a second interleukin, an anti-STATEPP46 antibody, and plasma to the culture obtained from the first culturing step (p. 4, para. [32]). Cha et al. teaches that, “[i]n the proliferation method, the first interleukin can be interleukin-2 (IL-2) and the second interleukin can be at least one interleukin selected from the group consisting of interleukin-12 (IL-12), interleukin-15 (IL-15) and interleukin-18 (IL-18),” (p. 4, para. [32], machine translation to English from original).
Further, Cha et al. teaches obtaining PBMCs from peripheral blood and isolating NK cells from the obtained PBMCs (claim 7) via centrifugation (see p. 6, para. [88] and p. 7, 2. “Freezing of PBMC Clay” and 3. “Thawing of Frozen PBMC”).
Cha et al. does not teach the further addition of IL-27 to an NK cell culture medium comprising IL-15 and IL-18.
Zwirner et al. teaches the importance of IL-27 in promoting human NK cell activation and IFN-γ secretion (Title; Abstract). Zwirner et al. teaches that IL-27 potentiates antibody-dependent NK cell-mediated cytotoxicity (ADCC) induced by therapeutic monoclonal antibodies such as rituximab, trastuzumab, and cetuximab, and therefore, IL-27 may be helpful as an adjuvant during immunotherapy in human patients (p. 3, col. 2, para. 1). Zwirner et al. teaches that IL-27 has a remarkable effect on NK cells, which includes priming NK cells for IL-18 responsiveness, and enhancing these functional responses (Abstract; p. 2, col. 2 para. 2). Zwirner et al. teaches that IL-27 acts as a pro-inflammatory cytokine which, in concert with other DC-derived cytokines, contributes to NK cell activation and effector functions (p. 3, sentence bridging columns 1 and 2). Zwirner et al. teaches that IL-27 directly induces NK-cell-mediated cytotoxicity through granule exocytosis (Figure 1, legend). Thus, Zwirner et al. teaches that NK cells become activated by IL-27, and that IL-27 exerts direct effects on NK cells (Abstract; p. 4, col. 2, Concluding Remarks).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to have combined the teachings of Cha et al., regarding a culture medium for proliferating NK cells comprising IL-15 and IL-18 and a method for proliferating NK cells using said medium, with the teachings of Zwirner et al., regarding the remarkable role of IL-27 in NK cell activation, to arrive at the subject matter of instant claims 1 and 6 with a reasonable expectation of success.
One of ordinary skill in the art would have been motivated to further include IL-27 in a cell culture medium comprising IL-15 and IL-18, such as that taught by Cha et al., because Zwirner et al. teaches that IL-27 primes NK cells for IL-18 responsiveness, and that IL-27 beneficially promotes human NK cell activation and IFN-γ secretion.
One of ordinary skill in the art would have had a reasonable expectation of success in modifying the culture medium of Cha et al., with the teachings of Zwirner et al., because Zwirner et al. teaches that IL-27 enhances NK cell-mediated cytotoxic activity and that IL-27 may be helpful as an adjuvant during immunotherapy in human patients. 
As regards the further limitation in claim 3, wherein the culturing is for proliferating or activating NK cells, Cha et al. teaches a culture medium for use in proliferating NK cells and defines cell proliferation with respect to NK cells as an increase in the number of NK cells in a cell culture that results from a series of cell harvesting steps or by differentiation from immature blood cells to NK cells (p. 3, para. [11]-[12]). Additionally, Zwirner et al. teaches this aspect in indicating that IL-27 promotes human NK cell activation (Abstract, penultimate sentence).
As regards the further limitation in claim 5, wherein the NK cells have surface antigen characteristics of CD3- and CD56+, Zwirner et al. teaches this aspect at p. 2, col. 1, para. 1.
Thus, the invention of claims 1, 3, 5-7 and 9 as a whole is prima facie obvious over the combined teachings of the prior art.
As regards claim 9, MPEP 2113.I. states that although product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. Thus, if a product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Here, claim 9 recites NK cells prepared by the method of claim 6. The claim is obviated by the product resulting from the combination of Cha et al. in view of Zwirner et al., as set forth above.



Section [0002]
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (PTO-892) in view of Zwirner et al. (IDS 4/20/21), as applied to claim 1 above, further in view of Lee et al. (PTO-892).
The teachings of Cha et al. in view of Zwirner et al. are as described above.
The teachings of Cha et al. in view of Zwirner et al. differ from the instantly claimed invention in that although Cha et al. in view of Zwirner et al. teach a composition for culturing natural killer cells comprising IL-15, IL-18, and IL-27, the combined teachings of the references do not teach a composition further comprising insulin-transferrin-selenium (ITS).
Lee et al. teaches a serum-free medium comprising lnsulin-Transferrin-Selenite (ITS) for the cultivation of human pancreatic beta (HB) cells (Title, Abstract). Lee et al. teaches that HB cells exhibited a highly positive response to factors including an ITS complex in the basal medium (Abstract; p. 215, col. 1, para. 1). Lee et al. teaches that HB cell growth was enhanced remarkably when cells were grown in a serum-free medium supplemented with ITS, and that ITS was found to be essential for cell growth (Abstract, section bridging columns 1 and 2). Lee et al. teaches that omitting ITS drastically affected cell growth (p. 213, col. 2, para. 3). Additionally, Lee et al. teaches that hormone concentration varies widely from serum to serum, and that the addition of serum to culture medium increases cost, creates purification problems and increases the likelihood that adventitious agents will be introduced into a culture (p. 209, Introduction, col. 2). Lee et al. teaches that these problems are magnified when cultures are scaled-up for commercial production. Id. Lee et al. teaches that it is therefore desirable to remove serum from media that will be used for culturing cells for commercial or therapeutic purposes. Lee et al. teaches that serum-free medium is highly preferred when culturing the cells for a commercial product (p. 209, Introduction, col. 2). Lee et al. teaches that serum-free medium requires supplementation and that at least insulin, transferrin and selenium (ITS) should be included (p. 215, col. 2, para. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to have combined the teachings of Cha et al., regarding a culture medium for NK cells comprising IL-15 and IL-18, with the teachings of Zwirner et al., regarding the remarkable role of IL-27 in NK cell activation, with the teachings of Lee et al., regarding the benefits of including ITS in cell culture media, to arrive at the subject matter of instant claim 2 with a reasonable expectation of success.
One of ordinary skill in the art would have been motivated to substitute ITS in place of serum in a cell culture medium comprising IL-15, IL-18, and IL-27, such as that taught by the combination of Cha et al. and Zwirner et al., because Lee et al. teaches that HB cell growth was enhanced remarkably when ITS was added to the basal medium, and that ITS was found to be essential for cell growth. One of ordinary skill in the art would have had a reasonable expectation of success in modifying the teachings of Cha et al. and Zwirner et al., with the teachings of Lee et al., regarding the addition of ITS, because Lee et al. teaches that it is desirable to remove serum from media that will be used for culturing cells for commercial or therapeutic purposes, and that while serum-free medium requires supplementation, insulin, transferrin and selenium are good choices for supplementation. 
Thus, the invention of claim 2 as a whole is prima facie obvious over the combined teachings of the prior art.

Section [0003]
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (PTO-892) in view of Zwirner et al. (IDS 4/20/21), as applied to claim 1 above, further in view of Ziblat et al. (PTO-892).
The teachings of Cha et al. in view of Zwirner et al. are as described above.
The teachings of Cha et al. in view of Zwirner et al. differ from the instantly claimed invention in that although Cha et al. in view of Zwirner et al. teach a composition for culturing natural killer cells comprising IL-15, IL-18, and IL-27, wherein the disclosed concentrations of IL-15 and IL-18 meet the claim limitations, the combined teaching of the references does not teach a concentration of IL-27 that is 0.20 ng/ml to 2000 ng/ml in the cell culture medium.
Cha et al. teaches that the concentration for the second interleukin in the composition for NK cell proliferation can be 0.1-100 ng/ml, 1-100 ng/ml, 10-100 ng/ml, 20-100 ng/ml, 30-100 ng/ml, 50-100 ng/ml, or 70-100 ng/ml. These ranges meet the claim limitations recited for IL-15 and IL-18.
Although the combined teaching of the references do not teach the claimed concentration for IL-27, it would have been prima facie obvious for one of ordinary skill in the art to look to the prior for a teaching of an effective concentration for IL-27 in a cell culture medium for NK cells.
Ziblat et al. teaches concentrations of IL-15, IL-18, and IL-27 that fall within the claimed ranges, in a cell culture medium wherein IL-27 primes NK cells for IL-18-driven IFN-γ secretion, after pre-activation with IL-15 (p. 199, col. 2; Figure 6, legend). Ziblat et al. teaches that NK cells were cultured overnight with 1 ng/mL of IL-15 alone or with 1 ng/mL of IL-15 and 10 ng/mL of IL-18 or IL-27, washed and cultured for 24 h with 1 ng/mL of IL-15 alone or with 1 ng/mL of IL-15 and 10 ng/mL of IL-27 or IL-18. These concentrations fall within the claimed ranges of 0.1 ng/ml to 1000 ng/ml for IL-15, 0.25 ng/ml to 2500 ng/ml for IL-18, and 0.20 ng/ml to 2000 ng/ml for IL-27, respectively. As shown in Figure 6A, the % cytotoxicity of the resulting cultured NK cells increased when IL-18 and IL-27 were added to the cell culture medium (darkened squares). Ziblat et al. exemplifies that the simultaneous stimulation of NK cells in a culture medium with IL-27 and IL-18 induced a signiﬁcant and synergistic increase in the amounts of IFN-γ secreted by the NK cells when compared with stimulation with IL-18 or IL-27 alone (Sentence bridging pp. 193-194; Fig. 5A). Ziblat et al. teaches that IL-27 may emerge as a cytokine that results in a useful adjuvant therapy to elicit improved NK-cell-mediated immunity against tumors or viral infections (p. 197, col. 2, para. 2, last sentence).
One of ordinary skill in the art before the effective filing date of the instantly claimed invention would have had a reasonable expectation of success in using the concentration of IL-27 as taught in Ziblat et al. because Ziblat et al. teaches an effective concentration for IL-27  in the context of activating NK cells to improve NK-cell-mediated immunity against tumors and viral infections.
Thus, the invention of claim 4 as a whole is prima facie obvious over the combined teachings of the prior art.

Section [0004]
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (PTO-892) in view of Zwirner et al. (IDS 4/20/21), as applied to claims 1, 3, 5-7 and 9 above, further in view of Suck et al. (PTO-892).
The teachings of Cha et al. in view of Zwirner et al. are as described above.
The teachings of Cha et al. in view of Zwirner et al. differ from the instantly claimed invention in that although the combined teachings of Cha et al. and Zwirner et al. teach methods and compositions for isolating and culturing NK cells in a medium comprising IL-15, IL-18, and IL-27, the combined teachings of the references do not specifically teach culturing NK cells for 7 to 30 days (claim 8).
Suck et al. teaches magnetic NK cell isolation from PMBCs and subsequent NK cell expansion in long-term cultures (p. 905, col. 2). Suck et al. teaches that long-term cultures are needed to generate highly potent clinical-grade NK cells for targeting hematological malignancies (Title, abstract). Suck et al. teaches the benefits of using IL-15 when culturing NK cells for longer periods of time, such as 14 days or more (Figure 6) and even between 3-4 weeks (p. 910, col. 1). Suck et al. teaches that IL-15 supports the large-scale expansion of clinical-grade NK cells in a protocol that is readily clinically translatable (Abstract; conclusions). Suck et al. teaches that the traditional cytokine IL-2 was previously used for this purpose in high-doses and could cause systemic toxicities (Fig. 1, legend; p. 904, col. 2, para. 1). In contrast, Suck et al. teaches that IL-15 at doses of 100 to 1000 U/mL could substitute IL-2 to support NK cells in long-term cultures, which would enable feasible, cost-effective future clinical applications (p. 910, col. 2, para. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to have combined the teachings of Cha et al., regarding methods and compositions for isolating and culturing NK cells in a medium comprising IL-15 and IL-18, with the teachings of Zwirner et al., regarding the remarkable role of IL-27 in NK cell activation, with the teachings of Suck et al., regarding recommended long-term NK cell culture times in the presence of IL-15, to arrive at the subject matter of instant claim 8 with a reasonable expectation of success.
One of ordinary skill in the art would have been motivated to modify the method of culturing NK cells as taught by Cha et al., in view of Zwirner et al., by adding long-term culture times because Suck et al. teaches that long-term cultures are needed to generate highly potent clinical-grade NK cells for targeting hematological malignancies. One of ordinary skill in the art would have had a reasonable expectation of success in culturing NK cells for 7-30 days in the method of Cha et al., in view of Zwirner et al., because Suck et al. teaches that IL-15 supports NK cells during longer culture periods, such as 14 days or more, and even between 3-4 weeks. 

Section [0005]
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (PTO-892) in view of Zwirner et al. (IDS 4/20/21), as applied to claims 1, 3, 5-7 and 9 above, further in view of Yang et al. (2016) (PTO-892).
The teachings of Cha et al. in view of Zwirner et al. are as described above. Additionally, Cha et al. teaches the anticancer ability of the cultured NK cells. Specifically, Cha et al. teaches that the cultured NK cells expressed perforin, granzymes and/or TRAIL as compared to PBMCs before proliferation, and that the cultured NK cells were capable of lysing tumor cells grown from established solid tumor lines (p. 9, paragraphs [162], [163], [165], [166] and [168], Figure 7 and Figure 9).
The teachings of Cha et al. in view of Zwirner et al. differ from the instantly claimed invention in that although the combined teachings of Cha et al. and Zwirner et al. teach methods and compositions for isolating and culturing NK cells in a medium comprising IL-15, IL-18, and IL-27, the combined teachings of the references do not specifically teach administering an effective amount of cultured NK cells to a patient in the treatment of cancer.
Although Cha et al. and Zwirner et al. do not teach use of NK in the treatment of cancer, it would have been obvious to look to the prior art for a teaching of the use of NK cells in the treatment of cancer. Yang et al. (2016) teaches a method for intravenously administering ex vivo-expanded, random healthy donor-derived allogeneic NK cells, deﬁned as MG4101, to patients with malignant lymphoma or advanced, recurrent solid tumors (p. 216, col. 1, para. 1). Yang et al. (2016) teaches that MG4101 had previously been shown to secrete effector cytokines and exhibit cytolytic activity against various cancer cell lines (p. 220, col. 1, para. 1, reference 12). Yang et al. (2016) teaches an infusion protocol wherein patients receive 1 x 106 NK cells/kg or 1 x 107 NK cells/kg (Supplemental Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to have combined the teachings of Cha et al., regarding methods and compositions for isolating and culturing NK cells in a medium comprising IL-15 and IL-18, with the teachings of Zwirner et al., regarding the remarkable role of IL-27 in NK cell activation, with the teachings of Yang et al., regarding a method of treating cancer comprising administering NK cells, to arrive at the subject matter of instant claim 10 with a reasonable expectation of success.
One of ordinary skill in the art would have had a reasonable expectation of success in using NK cells in the treatment of cancer because Cha et al. teaches the anticancer ability of NK cells cultured with IL-2, IL-15 and/or IL-18. Specifically, Cha et al. teaches that the cultured NK cells expressed perforin, granzymes and/or TRAIL as compared to PBMCs before proliferation, and that the cultured NK cells were capable of lysing tumors cells grown from established solid tumor lines. 
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results. See MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 419 (2007).
Thus, the invention of claim 10 as a whole is prima facie obvious over the combined teachings of the prior art.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA F NELLESEN whose telephone number is (571) 270-7351. The examiner can normally be reached on Monday-Friday 8:30 a.m. – 5:30 p.m. (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached at (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/GINA F NELLESEN/            Examiner, Art Unit 1647                              
/JOANNE HAMA/            Supervisory Patent Examiner, Art Unit 1647